
	

115 HR 2858 IH: SUper Pollutant Emissions Reduction Act of 2017
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 2858
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2017
			Mr. Peters (for himself, Mr. Curbelo of Florida, Mr. Cartwright, Mr. Delaney, Mr. Lowenthal, Mr. Lipinski, Mr. Coffman, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To establish a task force to review policies and measures to promote, and to develop best practices
			 for, reduction of short-lived climate pollutants, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the SUper Pollutant Emissions Reduction Act of 2017 or the SUPER Act of 2017. 2.Findings and purpose (a)FindingsCongress makes the following findings:
 (1)Carbon dioxide emissions are estimated to account for 40 to 45 percent of anthropogenic radiative forcing (or manmade global warming), while the remainder is driven by non-carbon dioxide climate pollutants, primarily short-lived climate pollutants. These short-lived climate pollutants, or super pollutants, have shorter atmospheric lifespans than carbon dioxide, but cause about 25 to 2000 times more warming per ton over a 25- to 100-year period, and in many cases the emissions are growing much faster than carbon dioxide.
 (2)Several of the short-lived climate pollutants are also potent air pollutants that harm human health and reduce crop yields. Reducing these pollutants can save thousands of lives every year in the United States and prevent millions of premature deaths from air pollution worldwide, while also increasing agricultural production.
 (3)International efforts to address short-lived climate pollutants are underway, including the Climate and Clean Air Coalition to Reduce Short-Lived Climate Pollutants, led by the Department of State and the United Nations Environment Programme, the Global Methane Initiative, and the recently finalized Kigali Amendment to the Montreal Protocol on Substances that Deplete the Ozone Layer. The Kigali Amendment, agreed to by 197 countries in October 2016, could mitigate 80 billion metric tons of carbon dioxide equivalent emissions by 2050, avoiding up to 0.5°C warming by the end of the century.
 (4)Many of the technologies to reduce short-lived climate pollutants already exist, but in some cases, adoption of such technologies has been slow. Most alternatives to the super pollutant HFCs are invented and produced by American companies and many American companies that previously used super pollutants are introducing alternatives in domestic and export markets. The appliances that use alternatives to HFCs and enhance energy efficiency are also designed in the United States. United States leadership and innovation in development of new technologies to replace super pollutants is expected to result in job growth and benefits for the United States economy.
 (5)The Federal Government has a number of programs and initiatives that aim to, or the outcomes of which, reduce emissions of short-lived climate pollutants, but these programs are scattered across multiple agencies and there is insufficient coordination to maximize reductions of these pollutants. In February 2012, the Government Accountability Office published an annual report, Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue, which examined the efficiency and efficacy of Government programs, including those that address diesel emissions that contain black carbon, a short-lived climate pollutant.
 (6)Executive Order 13514 requires Federal agencies to develop plans for reducing hy­dro­fluo­ro­car­bons and methane, but few agencies have focused on these compounds in their annual Strategic Sustainability Performance Plans. Executive Order 13693 directs Federal agencies to take into account environmental and sustainability factors in Federal acquisition processes, including in the purchase of products using high-global warming potential hy­dro­fluo­ro­car­bons. In May 2016, the Department of Defense, General Services Administration, and National Aeronautics and Space Administration finalized and published a rule to amend the Federal Acquisition Regulation (FAR), Rule 81 FR 30429, directing Federal agencies to procure, when feasible, alternatives to high-global warming potential hy­dro­fluo­ro­car­bons. The rule also encourages improved refrigerant management and the use of reclaimed (instead of virgin) hydrofluorocarbons as examples of sustainable procurement under the FAR.
 (7)Because of their short atmospheric lifetimes, reducing global emissions of short-lived climate pollutants can quickly cut the rate of global temperature rise in half, by 2050, and help stabilize global temperatures below 2°C above pre-industrial temperatures by 2100, when combined with reductions of global emissions of carbon dioxide. Such reduction in short-lived climate pollutants is possible with the use of currently available technologies. Without short-lived climate pollutant mitigation, warming can exceed 2°C within 35 years. Cutting short-lived climate pollutants along with carbon dioxide can also reduce the rate of projected global sea-level rise by half and total sea-level rise by a third. Steps to reduce short-lived climate pollutants are likely to have air quality and public health benefits as well.
 (b)PurposeThe purpose of this Act is to— (1)coordinate and optimize the Federal Government’s existing efforts to address short-lived climate pollutants;
 (2)reduce overlap and duplication of such efforts; and (3)encourage Federal operations, programs, policies, and initiatives to reduce short-lived climate pollutants by—
 (A)ensuring that the coordinated Federal programs are effective and forward-looking in their efforts to control short-lived climate pollutants;
 (B)ensuring coordination of such Federal operations, programs, policies, and initiatives with State, local, regional, tribal, and industry efforts; and
 (C)supporting such State, local, regional, tribal, and industry efforts. 3.Task force on super pollutants (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the President shall establish the Task Force on Super Pollutants (referred to in this section as the Task Force).
 (b)DutiesThe Task Force shall— (1)review existing and potential policies and measures that promote reduction of short-lived climate pollutants, in part by identifying and evaluating programs and activities of the Federal Government that contribute, or could contribute, to such reduction;
 (2)identify and recommend specific existing Federal programs and activities evaluated under paragraph (1) that are unnecessarily duplicative and can be consolidated to achieve greater efficiency and effectiveness;
 (3)identify gaps where programs do not exist, and recommend focused programs and activities to fill these gaps to achieve reductions of short-lived climate pollutants, with an emphasis on industry standards and public-private partnerships where possible;
 (4)identify and highlight programs and activities where reductions in short-lived climate pollutants can continue to spur innovation and job creation in the private sector and increase United States competitiveness in the global market for new technologies to replace those using short-lived climate pollutants;
 (5)identify, compile, evaluate, and develop best practices for reductions of short-lived climate pollutants, including by—
 (A)identifying and evaluating both domestic and international best practices and standards practiced and set by governments, industry in each sector listed in subsection (c)(5), standards bodies, and other relevant institutions; and
 (B)identifying and evaluating cost-effective mitigation projects, strategies, and policies at the State, local, and tribal level, with the greatest potential for reduction of short-lived climate pollutants; and
 (6)not later than 18 months after the date of enactment of this Act, submit to Congress a report on the findings and recommendations developed under paragraphs (1) through (5), including quantification of cumulative emission reductions achievable for each short-lived climate pollutant through implementation of Task Force recommendations.
 (c)MembersThe Task Force established under subsection (a) shall include representatives of— (1)all relevant Federal agencies, including—
 (A)the Secretary of Energy; (B)the Administrator of the Environmental Protection Agency;
 (C)the Secretary of the Interior; (D)the Secretary of Transportation;
 (E)the Secretary of Agriculture; (F)the Secretary of State;
 (G)the Secretary of Commerce; and (H)the Secretary of Health and Human Services;
 (2)relevant offices and councils within the Executive Office of the President, including— (A)the Office of Management and Budget;
 (B)the Office of Science and Technology Policy; and (C)the Council on Environmental Quality;
 (3)State, local, and tribal governments or associations; (4)academic and non-governmental organizations with expertise in short-lived climate pollutants; and
 (5)relevant industry organizations, representing at least the following sectors: (A)Energy supply and transmission, including fossil fuels.
 (B)Solid waste. (C)Transportation.
 (D)Chemical manufacturing and user industries. (E)Agriculture.
 (F)Wastewater. (G)Buildings.
 (H)Other sectors as determined appropriate by the President. (d)DefinitionIn this Act, the term short-lived climate pollutant means any of the following:
 (1)Black carbon. (2)Methane.
 (3)Hydrofluorocarbons. (4)Tropospheric ozone and its precursors.
 (5)Emissions from banks of ozone-depleting substances.  